internal_revenue_service national_office technical_advice_memorandum date third party communication none date of communication not applicable tam-114303-05 cc fip b02 number release date index uil no case-mis no -------------------------- ------------------------ ---------------------------------------------------------------------------------------------- ----------------------------- -------------------------- ----------------------- ------------------------------------ --------------------------- --------------------------- ---------------- -------------------- ---------------- taxpayer's name taxpayer's address taxpayer's identification no year s involved date of conference legend legend ------------------------------------ ----------------------------------------- --- ----------------- ------------- ----------------- ------------ -------------------------- ------------------------ ---------------------- taxpayer trust a b c d state x date date date tax_year ------- tax_year ------- tam-114303-05 issue whether under the circumstances described below the conversion of certain convertible preferred securities by the holders of such securities into taxpayer’s common_stock gives rise to discharge_of_indebtedness income for purposes of sec_61 and sec_108 of the internal_revenue_code and sec_1_61-12 of the income_tax regulations conclusion the conversion of the convertible preferred securities into taxpayer’s common_stock at a time when the fair_market_value of taxpayer’s common_stock was less than the adjusted_issue_price of the convertible preferred securities resulted in discharge_of_indebtedness income for purposes of sec_61 sec_108 and sec_1_61-12 facts taxpayer established trust for the purpose of issuing convertible preferred securities cpss collectively and cps individually trust is a special purpose statutory trust created under the laws of state x taxpayer is the sole holder of trust’s common securities taxpayer represents that trust is a grantor_trust for federal_income_tax purposes the cpss issued by trust were convertible into shares of taxpayer’s no par_value common_stock in accordance with an offering memorandum dated date with some exceptions each cps was convertible at any time at the option of the holder into shares of taxpayer’s common_stock beginning a days following the latest date of original issuance of the cps through the close of business on the business_day prior to the maturity_date of the cps trust used the proceeds from the issuance of its common securities and the cpss to purchase taxpayer’s convertible junior subordinated debentures taxpayer’s convertible junior subordinated debentures were the sole assets of trust in general the cpss were guaranteed by taxpayer with respect to distributions and amounts payable upon liquidation or redemption on date a date in tax_year taxpayer’s board_of directors established a committee to evaluate the possibility of issuing shares of taxpayer’s common_stock in exchange for the retirement of either taxpayer’s publicly traded debt or the cpss the committee was authorized to approach debt holders with the offer of the exchange of taxpayer’s common_stock for outstanding debt on date a date in tax_year taxpayer petitioned for chapter bankruptcy and stopped all payments to trust tam-114303-05 in tax_year some holders of the cpss converted their cpss into shares of taxpayer’s common_stock in accordance with their conversion_right under the original terms of the cpss at a time when the fair_market_value of taxpayer’s common_stock was less than the adjusted_issue_price of the cpss no offer was made in connection with conversion of the cpss on any terms other than the original terms of the cpss as a result of the conversions taxpayer reported b dollars of other income on its tax_year federal_income_tax return taxpayer is filing a claim_for_refund for tax_year claiming that the b dollars should not have been included in income in tax_year c cpss were converted into taxpayer’s common_stock under the original terms of the cpss at the time of the conversion the fair_market_value of taxpayer’s common_stock was less than the adjusted_issue_price of the cpss in the amount of d dollars taxpayer did not report the d dollars as income on its tax_year federal_income_tax return law and analysis under sec_61 gross_income includes income_from_discharge_of_indebtedness under sec_1_61-12 an issuer generally does not realize gain_or_loss upon the repurchase of a debt_instrument for purposes of sec_1_61-12 the term repurchase includes the retirement of a debt_instrument the conversion of a debt_instrument into stock of the issuer and the exchange including an exchange under sec_1001 of a newly issued debt_instrument for an existing debt_instrument under sec_1_61-12 an issuer realizes income from the discharge_of_indebtedness upon the repurchase of a debt_instrument for an amount less than its adjusted_issue_price within the meaning of sec_1_1275-1 the amount of discharge_of_indebtedness income is equal to the excess of the adjusted_issue_price over the repurchase price sec_1_61-12 does not distinguish between a conversion at the request of the holder of a convertible debt versus a redemption by the issuing_corporation sec_1_61-12 refers to sec_108 and the regulations thereunder for additional rules relating to income_from_discharge_of_indebtedness under sec_108 for purposes of determining income of a debtor from discharge_of_indebtedness if a debtor_corporation transfers stock to a creditor in satisfaction of its indebtedness such corporation shall be treated as having satisfied the indebtedness with an amount of money equal to the fair_market_value of the stock the legislative_history to sec_108 formerly sec_108 provides the house bill provides that a debtor_corporation realizes income_from_discharge_of_indebtedness when it satisfies its debt with stock having a fair_market_value tam-114303-05 less than the principal of the debt this rule applies where the principal_amount of a corporate debt is discharged including by reason of the exercise of a conversion_right by the holder of the debt sec_1032 does not prevent the recognition of this income from the discharge_of_indebtedness h_r rep no conf_rep 98th cong 2d sess 1984_3_cb_83 sec_108 formerly sec_108 included transition_rules regarding the application of its provisions the transition_rules provided an exception from the recognition of discharge_of_indebtedness income on the transfer by a corporation of its stock in exchange for its debt if such transfer was pursuant to certain binding written contracts in effect on date requiring such transfer or pursuant to the exercise of certain options in effect on date to exchange debt for stock p l sec_59 c b vol the legislative_history to sec_108 formerly sec_108 further provides that under the first transitional rule the provision in the bill will not apply to any transfer pursuant to a written binding contract or option including a convertible debenture which was in effect at all times on the day of date and which remains in effect at all times thereafter the conversion of debt pursuant to an option or conversion_right outstanding at all times on date and thereafter will be covered by the transitional rule regardless of whether conversion is after h_r rep no conf_rep 98th cong 2d sess 1984_3_cb_84 in 499_us_573 the united_states supreme court addressed a bank’s income_tax treatment of early withdrawal penalties due the bank on holders’ premature redemption of certificates of deposit the bank conceded that the early withdrawal penalties were income under sec_61 however the bank argued that the prepayment penalties which were offset against the amount payable to holders on redemption of certificates of deposit represented discharge_of_indebtedness income excludible from gross_income under sec_108 the supreme court found that because the penalties were paid pursuant to the terms of the original contracts the penalties did not result in discharge_of_indebtedness income accordingly the early withdrawal penalties were not excludable from the bank’s gross_income pursuant to sec_108 as discharge_of_indebtedness income based on centennial taxpayer argues that there can be no discharge_of_indebtedness income when debt is converted into common_stock in accordance with the terms of the original debt_instrument accordingly because the conversion of the cpss into tam-114303-05 taxpayer’s stock in this case was pursuant to the original terms of the cpss taxpayer argues there is no discharge_of_indebtedness income in this case taxpayer specifically relies on the court’s statement in centennial that as used in sec_108 the term ‘discharge of indebtedness’ conveys forgiveness of or release from an obligation to repay u s pincite taxpayer relies on 104_tc_61 aff’d 71_f3d_1040 2nd cir cert_denied 517_us_1220 in arguing that the court’s decision in centennial should be read broadly regardless of the nature of the obligation at issue in philip morris the tax_court and the second circuit relying on centennial found that no discharge_of_indebtedness income resulted when foreign_currency loans were repaid in accordance with the original loan agreement in depreciated foreign_currency taxpayer further argues that the court’s interpretation of discharge_of_indebtedness in centennial is stare_decisis and controls over any subsequent regulation’s interpretation of that term taxpayer cites the supreme court decision in 516_us_284 in asserting this position the court in neal stated that o nce we have determined a statute's meaning we adhere to our ruling under the doctrine_of stare_decisis and we assess an agency's later interpretation of the statute against that settled law 502_us_527 497_us_116 our reluctance to overturn precedents derives in part from institutional concerns about the relationship of the judiciary to congress one reason that we give great weight to stare_decisis in the area of statutory construction is that congress is free to change this court's interpretation of its legislation 431_us_720 we have overruled our precedents when the intervening development of the law has removed or weakened the conceptual underpinnings from the prior decision or where the later law has rendered the decision irreconcilable with competing legal doctrines or policies 491_us_164 citations omitted absent those changes or compelling evidence bearing on congress' original intent nlrb v longshoremen 473_us_61 our system demands that we adhere to our prior interpretations of statutes id pincite the service does not believe centennial is controlling in this case while centennial did address the meaning of discharge_of_indebtedness centennial did not address the term in the context of sec_108 the case did not involve convertible debt and therefore the court had no need to focus on whether there was compelling evidence bearing on congress’ original intent regarding the meaning of discharge in the context tam-114303-05 of sec_108 in this case the transition_rules and the legislative_history to sec_108 formerly sec_108 provide compelling evidence bearing on congress’ original intent accordingly based on neal centennial’s interpretation of discharge_of_indebtedness would not be stare_decisis in this case in view of the compelling evidence of congressional intent that the exercise of a conversion_right by the holder of convertible debt results in discharge_of_indebtedness income for purposes of sec_108 formerly sec_108 taxpayer argues that the language in the legislative_history to sec_108 formerly sec_108 merely adds conversions to the general_rule for discharge_of_indebtedness and does not provide a special definition of discharge for conversions taxpayer argues that in centennial the court provided the definition of discharge and there is nothing in the legislative_history to sec_108 formerly sec_108 that makes the exercise of a conversion_right an exception to the requirements for a discharge as set forth in centennial contrary to taxpayer’s assertion the legislative_history to sec_108 formerly sec_108 does provide that the conversion of a convertible debenture is a discharge that gives rise to discharge_of_indebtedness income by stating that t his rule applies where the principal_amount of a corporate debt is discharged including by reason of the exercise of a conversion_right by the holder of the debt congress clearly indicated that it intended for a conversion of a debt_instrument by a debt holder to result in a discharge giving rise to discharge_of_indebtedness income provided that the fair_market_value of the stock transferred is less than the adjusted_issue_price of the debt_instrument converted further by providing a transition rule to exempt certain conversions from the statutory provisions it is clear that congress intended that a conversion of convertible debt could give rise to discharge_of_indebtedness income absent the transition rule since centennial’s interpretation of discharge_of_indebtedness is not controlling in this case taxpayer’s argument that a later enacted regulation ie sec_1_61-12 cannot alter the court’s decision is misplaced based on the foregoing we conclude that the operation of sec_61 e and c ii in this case results in discharge_of_indebtedness income on the conversion of the cpss into taxpayer’s common_stock at a time when the fair_market_value of taxpayer’s common_stock was less than the adjusted_issue_price of the cpss caveat s a copy of this technical_advice_memorandum is to be given to the taxpayer sec_6110 provides that it may not be used or cited as precedent in accordance with sec_6110 names addresses and other identifying numbers have been deleted tam-114303-05 except as expressly provided herein no opinion is expressed or implied concerning the tax consequence of any aspect of any transaction or item discussed or referenced by this technical_advice_memorandum
